DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11, 16, 18, 21-23 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonsalves (US 2,776,500). With respect to claims 10-11, 16 and 18, Gonsalves discloses an insert for footwear (thin-sheet pliable sole member 1, see figures 1-3), the insert comprising: an insole (inner sole 7) configured to be inserted into an article of footwear; and a sock (front portion 1F, shank portion 1M and heel portion 1R) directly coupled to the insole .
Claim(s) 10-13, 17-24 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenberg (US 5,473,781). With respect to claims 10-13 and 18-20, Greenberg discloses an insert for footwear (10, see figures 1-10), the insert comprising: an insole (foot portion 14 of sock 12) configured to be inserted into an article of footwear; and a sock (elastic band 32) directly coupled to the insole (first edge 34 of band 32 is preferably sewn to sock 12 by stitching 44 extending along the outer perimeter 28 of intermediate zone 22 of the sock), the sock comprising a front portion (second edge 36) configured to receive the toes of a user and a rear portion (first edge 34) opposite the front portion; wherein the front portion of the sock is not directly attached to the insole (second edge 36 of band 32 is left unattached to sock 12 to permit expansion of the band); wherein the rear portion of the sock is directly coupled to the insole through one of a  by stitching 44 extending along the outer perimeter 28 of intermediate zone 22 of the sock); wherein the insole (foot portion 14, see figures 1 & 3) is configured to extend from a rear end of the article of footwear to a front end of the article of footwear when the insole is inserted into an article of footwear (from the heel portion to the toe portions); wherein the insole further comprises a first flap extending from a first side of the insole and a second flap extending from a second side of the insole, wherein the first flap (lateral outer perimeter 28) and the second flap (medial outer perimeter 28) are configured to maintain an opening in the sock and are directly coupled to the sock (see figures 2 & 7); wherein the first flap and the second flap are sewn to the sock (see figures 2 & 7).
With respect to claims 21-23 and 26-27, discloses an insert for footwear (10, see figures 1-10), the insert comprising: an insole (foot portion 14, see figures 1 & 3) configured to be inserted into an article of footwear, the insole comprising a flap (lateral outer perimeter 28) extending from a side of the insole; and a sock (elastic band 32) directly coupled to the insole, the sock comprising a front portion (second edge 36) configured to receive the toes of a user and a rear 
With respect to claims 17, 24 and 28-29, Greenberg discloses wherein one of a middle portion of the sock, or both the rear portion of the sock and the middle portion of the sock are directly coupled to the insole (to insure that sock/band 32 does not get twisted out of position during insertion of the wearer's foot into insole/sock 12, it may be desirable to also sew sock/band 32 to the lower surface 26 of intermediate zone 22 of the insole/sock. This is shown in FIG. . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg in view of Branley (US 1,805,035). Greenberg as described above discloses all the limitations of the claims except for wherein a front portion of the insole comprises a plurality of openings there through. Branley discloses an insole/sock provided with a plurality of openings to better ventilate the foot of the wearer. Therefore, it would have been obvious to one of .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg in view of Kostad (Pub. No. US 2005/0011083). Greenberg as described above discloses all the limitations of the claims except for wherein the insert is configured to couple to the article of footwear through one of an adhesive, hook and loop fasteners, or a seam. Kostad discloses an insert wherein the insert/self-locking sock has hook and loop fasteners for attaching to a footwear, in order to stop the slippage of a user's foot inside the shoe while walking or running. Therefore, it would have been obvious to one of ordinary skill in the art to couple the insert of Greenberg to an article of footwear through hook and loop fasteners as taught by Kostad to stop the slippage of a user's foot inside the shoe while walking or running.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are inserts analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

JMM
09/01/2021